1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ELMER GONZALEZ,                       Case No. CV 19-10155-GJS
12                 Petitioner
13            v.                             JUDGMENT
14    W.J. SULLIVAN,
15                 Respondent.
16
17
18      Pursuant to the Court’s Memorandum And Order Denying And Dismissing
19   Petition With Prejudice,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed with
22   prejudice.
23
24   DATE: March 25, 2020              __________________________________
                                       GAIL J. STANDISH
25                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
